Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 14 February 2019, 16 March 2020 and 03 June 2020 were filed and are being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gertlowski (DE102014216576A1).
Gertlowski discloses a direct printing machine for printing a direct print on containers (Figures 1-3B), comprising: at least one curing station (11) and at least one .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertlowski (DE102014216576A1) in view of Xu et al (CN105015160A).
Regarding claim 1, Gertlowski  discloses in Figures 1-3B a curing station (11) for curing printing ink of a direct print on containers (3), comprising: a conveyor (2) for conveying the containers (3) preferably in container holders (4), and further comprising at least one UV light unit (11) for curing the printing ink.  Gertlowski discloses the 
Regarding claim 2, Gertlowski discloses the claimed invention except for reciting the UV LEDs of the at least one UV light unit are configured to be controllable individually or in groups, so as to control the UV light field depending on conveyance positions of the containers relative to a curing and/or pinning section of the curing station.  Xu et al teach in Figures 1-5 the UV LEDs of the at least one UV light unit are configured to be controllable individually or in groups, so as to control the UV light field depending on conveyance positions of the containers relative to a curing and/or pinning section of the curing station (paragraphs [0002]-[0056]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the UV LEDs of the at least one UV light unit are configured to be controllable individually or in groups, so as to control the UV light field depending on conveyance positions of the containers relative to a curing and/or pinning section of the curing station, as taught by Xu et al into Gertlowski, for the purpose of controlling the UV light field being shed on the containers at different angles or positions.

Regarding claim 4, Gertlowski discloses the claimed invention except for reciting the control unit is configured to change the outputs of the UV LEDs on a basis of conveyance positions of the containers relative to a curing and/or pinning section of the curing station, so as to cause the UV light field to follow the conveyance of the containers.  Xu et al teach in Figures 1-5 the control unit is configured to change the outputs of the UV LEDs on a basis of conveyance positions of the containers relative to a curing and/or pinning section of the curing station (paragraphs [0002]-[0056]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the control unit is configured to change the outputs of the UV LEDs on a basis of conveyance positions of the containers relative to a curing and/or pinning section of the curing station, as taught by Xu et al into Gertlowski, for the purpose of varying the outputs of the UV LEDs.
Regarding claim 6, Gertlowski further discloses the UV LEDs (12, 13) have assigned thereto at least one UV sensor for detecting and/or controlling a radiation 
Regarding claim 7, Gertlowski further discloses the conveyor (2) is configured for conveying the containers (3) with container holders (4), a respective one of the UV light units (12, 13) being arranged at each of the container holders (4) such that it moves together therewith.
Regarding claim 8, Gertlowski further discloses the at least one UV light unit (12, 13) is arranged stationarily at the curing station (11).
Regarding claim 9, Gertlowski further discloses the conveyor is a carousel (2) with a hollow shaft, and wherein the at least one UV light unit (12, 13) is arranged centrally on the hollow shaft.
Regarding claim 11, Gertlowski discloses a method of curing printing ink of a direct print (Figures 1-3B) on containers (3), comprising: conveying the containers (3); and curing the printing ink is cured by means of at least one UV light unit (12, 13) during such conveyance, wherein characterized in that by means of the at least one UV light unit generates a UV light field for curing the printing ink.  Gertlowski discloses the claimed invention except for reciting the at least one UV light unit comprises a 2D arrangement of UV LEDs for generating a UV light field for curing the printing ink.  Xu et al teach in Figures 1-5 the at least one UV light unit comprises a 2D arrangement of UV LEDs for generating a UV light field for curing the printing ink (paragraphs [0002]-[0056]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a 2D arrangement of UV LEDs for generating a UV light 
Regarding claim 12, Gertlowski discloses the claimed invention except for reciting the UV light units move along with the conveyance of the containers, and wherein the UV light fields are generated depending on conveyance positions of the containers relative to a curing and/or pinning section of the curing station.  Xu et al teach in Figures 1-5 the UV light units move along with the conveyance of the containers, and wherein the UV light fields are generated depending on conveyance positions of the containers relative to a curing and/or pinning section of the curing station (paragraphs [0002]-[0056]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the UV light units move along with the conveyance of the containers, and wherein the UV light fields are generated depending on conveyance positions of the containers relative to a curing and/or pinning section of the curing station, as taught by Xu et al into Gertlowski, for the purpose of controlling the UV light field being shed on the containers at different angles or positions.
Regarding claim 13, Gertlowski discloses the claimed invention except for reciting the at least one UV light unit is arranged stationarily, and wherein the UV light field is caused to follow a conveyance movement of the containers by controlling; preferably switching on and off, the UV LEDs depending on the conveyance movement.  Xu et al teach in Figures 1-5 the at least one UV light unit is arranged stationarily, and wherein the UV light field is caused to follow a conveyance movement of the containers by controlling; preferably switching on and off, the UV LEDs depending on the 
Regarding claim 15, Gertlowski further discloses a UV sensor measures a radiation intensity of one or of a plurality of the UV LEDs (12, 13) and wherein the radiation intensity is controlled accordingly based on the measured radiation (Figures 3A and 3B).
Regarding claim 16, Gertlowski further discloses the conveyor (2) conveys the containers (3) in container holders (4).
Regarding claim 17, Gertlowski further discloses the at least one UV sensor is connected to the control unit (Figures 3A and 3B).
Regarding claim 18, Gertlowski further discloses the UV LEDs (12, 13) are controlled by switching the UV LEDs on and off.
Regarding claim 19, Gertlowski further discloses the containers (3) are conveyed in container holders (4) of the conveyor (2).
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gertlowski (DE102014216576A1) in view of Xu et al (CN105015160A) as applied to claims 1, 3 and 11 above, and further in view of Kishine (CN104736922A).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AN H DO/Primary Examiner, Art Unit 2853